PER CURIAM.
By Order entered on July 23, 1959, this Court temporarily relinquished jurisdiction of the appeal in this cause in order that the appellant might apply to the Criminal Court of Record for Broward County for a Writ of Error Coram Nobis and it having been made to appear by certificate of the Clerk of the said Criminal Court of Record for Broward County that no such application has been made to that Court, it is, upon consideration
Ordered that the order of this Court entered on July 23, 1959, temporarily relin*30quishing jurisdiction of the appeal in this cause be and the same is hereby vacated.
It is further ordered that the appeal in this cause be and the same is hereby dismissed.